Citation Nr: 0947873	
Decision Date: 12/17/09    Archive Date: 12/31/09

DOCKET NO.  00-18 628A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased rating for a lumbosacral 
strain, currently rated as 40 percent disabling.

2.  Entitlement to an increased rating for cervical syndrome, 
currently rated as 20 percent disabling.

3.  Entitlement to an increased rating for residuals of a 
shell fragment wound of the left leg with retained foreign 
body and causalgia, currently rated as 10 percent disabling, 
to include a claim for a separate, compensable evaluation for 
scars above the left knee or below the left knee and for 
injury to muscles other than Muscle Group (MG) XIV.

4.  Entitlement to an increased rating for tinea cruris, 
currently rated as 10 percent disabling.




REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant and L.S.


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The Veteran had active service from August 1964 to April 
1965, and from November 1968 to November 1978.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a 1999 rating decision by the 
Department of Veterans Affairs (VA) Atlanta, Georgia, 
Regional Office (RO), followed by multiple additional rating 
decisions.  A hearing was held before one of the undersigned 
Veterans Law Judges in February 2001.  Another hearing was 
held in February 2007 before another of the undersigned 
Veterans Law Judges.  The appeal was addressed by the Board 
in 2001, 2005, and 2007.

By history, the Veteran received multiple shell fragment 
wounds (SFWs) to the left leg.  The Veteran also received 
multiple SFWs of the right leg.  However, at a Travel Board 
hearing conducted in February 2007, the Veteran withdrew his 
claim for an increased evaluation for scars, right leg.  
Therefore, no issue regarding evaluation of right leg 
disability remains before the Board for appellate review.  

Following the Board's 2007 Remand of this Appellant, the 
Veteran was granted aid and attendance (A&A) benefits.  No 
issue regarding A&A benefits is before the Board.

During his February 2007 hearing before the Board, the 
Veteran contended that he had neurologic disorders of the 
upper extremities and carpal tunnel syndrome as a result of 
his service-connected cervical spine disorder.  He also 
contended that he had radiculopathy or other neurologic 
abnormalities of the lower extremities.  These claims are 
REFERRED to the RO for any necessary action.  The Veteran's 
testimony also suggested he was attempting to raise some type 
of claim under 38 U.S.C.A. § 1151.  These matters are 
referred to the RO for clarification with the Veteran.  

In this appeal, the Veteran seeks an increased evaluation for 
residuals of SFWs, left leg.  In its October 2001 Remand, the 
Board directed further medical development to determine the 
nature and severity of the residuals of a SFW, left leg.  The 
report of VA examination conducted in March 2003 discloses 
that at least two muscle groups (muscle groups XIV and XV) 
above the left knee were affected by the SFW, and that there 
were multiple metallic fragments in the soft tissue of the 
leg and knee over the left tibia and left fibula, below the 
left knee.  In a June 2004 rating decision, the evaluation of 
left leg SFW residuals was separated from the evaluation of 
right leg SFW residuals, and a 10 percent evaluation was 
assigned under DC 5314 for disability of muscle group (MG) 
XIV.  However, the RO did not address whether the Veteran was 
entitled to a separate, compensable evaluation for injury to 
MG XV, for scars related to the service-connected SFWs above 
the left knee, or to a separate compensable evaluation for 
residuals, SFWs below the left knee, where the radiologic 
examinations disclosed retained foreign bodies below the left 
knee (overlying the tibia and fibula).  The Veteran's 
disagreement with the assigned 10 percent evaluation for left 
leg SFW disability includes disagreement with lack of 
adjudication of entitlement to a separate, compensable 
evaluation for scars and for SFW residuals below the left 
knee, even though the RO has not directly addressed those 
findings.  The Veteran is entitled to consideration of the 
severity and nature of SFW residuals, as directed by the 
October 2001 Board Remand.  Stegall v. West, 11 Vet. App. 
268, 271 (1998) (remand by the Board confers on an Appellant 
the right to VA compliance with the terms of the remand 
order); see also Esteban v. Brown, 6 Vet. App. 259, 261 
(1994).  

The claim for an increased evaluation for residuals of a 
shell fragment wound of the left leg with retained foreign 
body, to include for a separate, compensable evaluation for 
scars above the left knee or below the left knee and for 
injury to muscles other than Muscle Group (MG) XIV, is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The Veteran was mobile with a motorized scooter in April 
2006, but it is factually ascertainable since a May 2006 VA 
hospitalization that the Veteran is no longer able to walk, 
sit up, or stand, and he bends his cervical spine and lumbar 
spine only as required to eat, to use a bedpan, and to clean 
himself off after using the bedpan.  

2.  Historically, a portion of the Veteran's left 
anteromedial thigh muscle is missing.  

3.  The Veteran's tinea cruris is manifested by itching, 
scaling skin, especially in the groin and in the armpits, and 
requires treatment with topical medications; as the Veteran's 
tinea cruris has not been distinguished from itching, scaling 
skin which affects 30 percent of the Veteran's body surface, 
resolving reasonable doubt in the Veteran's favor, more than 
20 percent of the Veteran's skin is affected by the service-
connected skin disability.


CONCLUSIONS OF LAW

1.  An increased evaluation from 40 percent to 60 percent for 
lumbosacral strain is warranted from May 18, 2006, but no 
earlier.  38 U.S.C.A. §§ 1155, 5107, 5110 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Codes 5237-
5242 (2009); 38 C.F.R. § 4.71a, Diagnostic Code 5293 (as 
effective prior to September 23, 2002).

2.  An increased evaluation from 20 percent to 30 percent for 
cervical syndrome is warranted from May 18, 2006, but no 
earlier.  38 U.S.C.A. §§ 1155, 5107, 5110 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Codes 5237-
5242 (2009); 38 C.F.R. § 4.71a, Diagnostic Code 5290 (as 
effective prior to September 23, 2002).

3.  An increased evaluation from 10 percent to 40 percent for 
residuals, SFW, left leg, MG XIV, with retained foreign body 
and causalgia, is warranted.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 4.56, 
4.73, Diagnostic Code 5314 (2009).

4.  An increased evaluation from 10 percent to 30 percent for 
tinea cruris is warranted.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107(b) (West 2002 & Supp. 2009); 38 C.F.R. § 4.118, 
Diagnostic Code 7806 (2009); 38 C.F.R. § 4.118, Diagnostic 
Code 7806 (as in effect prior to August 30, 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that his service-connected cervical, 
lumbar, left leg SFW, and skin disabilities are so disabling 
as to warrant increased evaluations.  The Board must address 
whether VA has met its statutory duties to provide the 
Veteran with notice and assistance before addressing the 
legal and factual issues raised on appeal.  

VA's duties to the claimant

The Veterans Claims Assistance Act of 2000 (VCAA) specifies 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  Proper notice 
from VA to a Veteran regarding a claim for an increased 
evaluation must notify the Veteran that evidence of worsening 
of the service-connected is required, and that evidence as to 
the effect of the service-connected disability on 
employability may asset the Veteran to substantiate the 
claim, but the notice need not advise the Veteran of each 
criterion that may be applicable to the specific claim under 
each diagnostic code potentially applicable to the specific 
claim at issue.  Vazquez-Flores v. Shinseki, No. 08-7150, 
slip op.10-12, 17-19 (Fed. Cir. Sep. 4, 2009).

During the course of this appeal, the RO issued a 
communication that advised the Veteran generally of the 
criteria for an increased evaluation in October 2001, 
following the Board's October 2001 Remand.  No communication 
advising the Veteran of VA's duties under the VCAA was issued 
prior to that time, as the VCAA was yet enacted when the 
Veteran submitted his substantive appeal and requested a 
hearing before the Board in September 2000.  Additional 
communication advising the Veteran of VA's duties to him, and 
of the criteria for establishing entitlement to increased 
evaluations, was issued in 2007.  The Veteran's testimony 
before the Board in 2001 and in 2007 establishes that the 
Veteran understood that evidence of increased severity of 
each disability was necessary to substantiate the claims.

For the reasons set forth above, and given the facts of this 
case, the Board finds that VA has fulfilled its VCAA 
notification duties to the Veteran to the extent necessary. 

Duty to assist

Next, VA has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting the Veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this 
case, the Veteran has been provided with VA examinations of 
each disability at issue, primarily in 1999, 2003, 2007, and 
2008.  The Veteran has indicated that no clinical records 
other than the records of VA treatment are available.  The 
Veteran has provided statements and testimony on his own 
behalf.  

Hence, no further notice or assistance to the Veteran is 
required to fulfill VA's duty to assist in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Appellate review may proceed.  

Law and regulations, claim for increased evaluations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  In 
determining the present level of a disability for any 
increased evaluation claim, the Board must consider the 
application of staged ratings.  See Hart v. Mansfield, 21 
Vet. App. 505 (2007).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a 
degree of disability will be resolved in favor of the 
Veteran.  38 C.F.R. § 4.3.

Facts

Effective in 1978, the Veteran was granted service connection 
for a shell fragment wound (SFW), left leg, with retained 
foreign body, for chronic lumbosacral strain, chronic 
cervical syndrome, and for tinea cruris.  In October 1998, 
the Veteran requested that these disabilities be reevaluated.  
VA examination of the cervical and lumbar spine and shell 
fragment wound, left leg, was conducted in April 1999 and May 
1999.  At that time, the Veteran used a motorized scooter, 
for mobility.  The examiners were unable to conduct objective 
examination of the Veteran's ranges of motion due to the 
Veteran's morbid obesity.  

Following the Veteran's October 2001 testimony before one of 
the undersigned Veterans Law Judges, and Remand of claims 
addressed in this decision, another disability evaluation 
examination was conducted in March 2003.  The Veteran used a 
motorized scooter for mobility, but reported that he walked 
with a walker in his home, and was able to walk from the back 
of his car, which had a lift and carrier for his motorized 
scooter, to the driver's seat, and was able to drive.  The 
Veteran, who was 5'4" and weighed 280 pounds, was described 
as morbidly obese.   

VA inpatient hospitalization records reflect that the Veteran 
was admitted for VA hospitalization on May 9, 2006 and 
discharged to VA rehabilitation on May 18, 2006.  August 2006 
VA outpatient physical therapy notes reflect that the Veteran 
had bilateral hip extension contractures and was unable to 
tolerate a sitting position, and required a bed that assisted 
him to stand.  He was able to come to a standing position to 
use parallel bars with the assistance of three people, but it 
took five people to put him back to bed.  

At his 2007 Board hearing, the Veteran testified that he was 
no longer able to drive or bend in any direction at his 
lumbar or cervical spine.  At the time of VA examination in 
December 2008, the Veteran arrived on a stretcher, and was 
unable to be transferred from the stretcher to the 
examination table.  He reported that he left his home only 
for medical examinations and appointments and only via 
stretcher transportation.  The Veteran reported that his 
weight was 260 pounds, but the medical provider opined that 
the Veteran weighed well in excess of the reported weight.  

Law and regulations governing evaluation of lumbar and 
cervical disability

As in effect when the Veteran submitted this claim, 
Diagnostic Code (DC) 5290 and 5292 provided that moderate 
limitation of motion of the lumbar spine or cervical spine 
warranted a 20 percent evaluation.  The highest rating 
allowable for severe limitation of cervical spine motion was 
a 30 percent evaluation.  38 C.F.R. § 4.71a, DC 5290.  Severe 
limitation of motion of the lumbar spine warranted a 40 
percent evaluation.  38 C.F.R. § 4.71a, DC 5292 (prior to 
Sept. 26, 2003).

Other diagnostic codes used to evaluate back disability 
included DC 5295, which, as in effect prior to September 26, 
2003, provided a maximum 40 percent evaluation for severe 
lumbosacral strain manifested by listing of the whole spine 
to the opposite side, a positive Goldthwaite's sign, marked 
limitation of forward bending in a standing position, or 
narrowing or irregularity of the joint space.  

Under the Diagnostic Codes and rating criteria in effect when 
the Veteran submitted his claim, only DC 5293, used to 
evaluate intervertebral disc disease, provided a rating in 
excess of 40 percent.  Intervertebral disc syndrome 
manifested by pronounced symptoms, persistent and compatible 
with sciatic neuropathy with characteristic pain and 
demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, with little intermittent relief, warranted a 60 percent 
evaluation under DC 5293.  This was the maximum schedular 
evaluation available for cervical or lumbar disability.

DC 5293 was revised, effective September 23, 2002.  The 
amended criteria provides that evaluation may be based on 
incapacitating episodes.  DC 5293 was renumbered as DC 5242 
effective in September 2003.  A 60 percent evaluation under 
DC 5293, or DC 5242, is the maximum schedular evaluation 
available for lumbar disability based on incapacitating 
episodes.

Under the amendment to the Rating Schedule that became 
effective September 26, 2003, a general rating formula was 
instituted for evaluating diseases and injuries of the spine, 
including lumbosacral strain under Diagnostic Code 5237, 
degenerative arthritis of the spine of the spine under 
Diagnostic Code 5242, or intervertebral disc syndrome under 
Diagnostic Code 5243.  See 68 Fed. Reg. 51,454, 51,456-57 
(Aug. 27, 2003) (effective Sept. 26, 2003).  Under this 
version, disabilities of the spine are to be evaluated either 
under the new general rating formula for diseases and 
injuries of the spine or under the formula for rating 
intervertebral disc syndrome based on incapacitating 
episodes, which became effective on September 23, 2002.

The general rating formula provides the following criteria: 
unfavorable ankylosis of the entire cervical spine or 
favorable ankylosis of the entire thoracolumbar spine or 
forward flexion of the thoracolumbar spine of 30 degrees or 
less warrants a 40 percent evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5237, 5242 (effective Sept. 26, 2003).  
Further instructions under the general formula provide that 
neurologic disabilities are to be evaluated separately using 
evaluation criteria for the most appropriate neurologic 
diagnostic code or codes.  Id. at Note 1.  The only criterion 
for an evaluation in excess of 40 percent based on limitation 
of motion of the lumbar spine is for favorable ankylosis.  If 
the Veteran experiences incapacitating episodes having a 
total duration of at least six weeks during the past 12 
months, a rating of 60 percent is assigned under DC 5242, 
which provides the maximum scheduler evaluation for 
disability of the spine.

The amended rating criteria define normal range of motion for 
the various spinal segments.  Normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  See 38 C.F.R. § 4.71a, General Rating Formula for 
Diseases and Injuries of the Spine, Note (2).

1.  Claim for a rating in excess of 40 percent for 
lumbosacral strain 

As noted in the facts above, the Veteran has been examined 
several times during the pendency of this claim.  The 
examiner who conducted March 2003 VA examination objectively 
measured the Veteran's range of lumbar flexion and extension, 
and stated that the Veteran was unsteady and unable to bend 
in any other direction.  The Veteran was able to flex the 
lumbar spine to 35 degrees, slowly, and with pain, and was 
able to extend to 10 degrees.  

The medical evidence makes it clear that the examiners were 
unable to obtain additional objective information about the 
Veteran's lumbar range of motion, in part because the Veteran 
was unable to move due to pain or was too unsteady to perform 
range of motion, when he was able to stand.  The Veteran has 
been unable to stand without the assistance of at least three 
people since May 18, 2006.  The clinical evidence establishes 
that it would be fruitless to make further attempts to obtain 
objective examination of the Veteran's lumbar spine range of 
motion.

The Veteran continued to be able to move at the lumbar and 
thoracic spine prior to his May 2006 VA hospitalization.  He 
continued to drive an automobile at least until 2004.  In 
order to drive, the Veteran was required to bend at the 
lumbar spine at least enough to transfer out of the motorized 
scooter, walk to the front seat of the automobile, bend to 
transfer into the driver's seat, and turn to get his feet 
under the dashboard, and then reverse the process to exit the 
vehicle.  The Veteran continued to use his motorized scooter 
at the time of VA examination on April 17, 2006.  

Since the examiners were unable to measure the Veteran's 
thoracolumbar motion, except at the March 2003 VA 
examination, and were unable to describe the Veteran's 
functional loss due to pain prior to May 2006, the Board 
finds that it is acceptable, for rating purposes, to evaluate 
the Veteran's lumbar spine disability based on his activities 
of daily living.  The Board finds that the Veteran's ability 
to independently transfer on an off his motorized scoot 
reflect severe limitation of motion of the thoracolumbar 
spine, so as to warrant a 40 percent evaluation, but not an 
evaluation in excess of 40 percent, prior to May 9, 2006.  DC 
5237 (2009); DC 5292 (as in effect prior to September 30, 
2003).  

In particular, the Board notes that no provider has assigned 
a diagnosis of intervertebral disc disease for the Veteran's 
lumbosacral spine, and no provider has assigned a diagnosis 
of any neurologic disorder which may be separately evaluated.  
The Veteran contended, at his February 2007 Board hearing, 
that he had sciatic neuropathy and that he had bowel and 
bladder incontinence.  However, no provider assigned a 
diagnosis of sciatic neuropathy prior to May 9, 2006.  
Therefore, the Board finds that the Veteran's contention that 
he had sciatic neuropathy does not warrant an evaluation in 
excess of 40 percent prior to May 9, 2006.  The Veteran also 
contended that bowel and bladder incontinence warranted an 
increased rating.  However, the Board finds that the clinical 
records related to termination of the Veteran's use of 
hydrotherapy reflect that the problem was the Veteran's 
ability to clean himself adequately rather than a result of 
actual incontinence.  The clinical records do not 
substantiate a finding of bowel or bladder incontinence prior 
to May 9, 2006.

However, at least since his May 2006 VA hospital admission, 
the Veteran has been confined to his bed.  The examiner who 
conducted the December 2008 VA examination noted that there 
was no medical evidence that the Veteran had been advised by 
a medical provider to treat his back pain with bedrest.  
Nevertheless, the Veteran is essentially continuously 
confined to bed rest.  The provider's discussion suggests 
that the Veteran's lumbar spine disability is analogous to 
bed rest prescribed by a physician.  VA physical therapy and 
other treatment modalities have been ineffective since May 
2006 to mobilize the Veteran sufficiently to stand the 
Veteran up with the assistance of less than three people or 
to regain enough mobility to use a motorized scooter.  The 
Veteran testified at his February 2007 hearing that he had 
lost 200 pounds, but was still unable to get up in his 
scooter.  

Because of the unusual circumstances of this case, including 
VA's inability to obtain objective evidence as to the 
Veteran's actual range of motion of the lumbar spine, and the 
Veteran's complaints of extreme back pain, the Board resolves 
in the Veteran's favor reasonable doubt as to whether bed 
rest is medically necessary as the result of lumbar 
disability since May 18, 2006.  With the assumption that the 
Veteran's functional confinement to bedrest is equivalent to 
incapacitating episodes requiring medical treatment, it is 
factually ascertainable as of May 9, 2006 that the Veteran's 
lumbar disability is 60 percent disabling, and that 
evaluation may be assigned following the Veteran's discharge 
on May 18, 2006 from that VA hospitalization.  

The Board finds that the Veteran does not meet any criterion 
for an evaluation in excess of 60 percent for lumbar spine 
disability at any time during this appeal.  There is no 
evidence of actual ankylosis of the lumbar spine, since the 
Veteran is still able to lift himself sufficiently to use a 
bedpan and to roll over.  The examiner who conducted December 
2008 VA examination concluded that there was no objective 
ankylosis of the spine.  The medical evidence establishes 
that the Veteran has not sustained a fracture of a vertebra 
of the spine and that he is not paralyzed at any level.  No 
provider assigned a diagnosis of a neurologic disorder which 
may be separately evaluated prior to May 9, 2006.  To the 
extent that the examiner who conducted August 2007 VA 
examination suggested that radiculopathy might be present, 
the Veteran's contention that he is entitled to a separate 
evaluation for radiculopathy is REFERRED to the RO in the 
Introduction to this decision.  The Veteran is not entitled 
to an evaluation in excess of 60 percent for lumbar spine 
disability addressed in this appeal.

The Veteran is in receipt of a schedular total evaluation for 
compensation based on a psychiatric disability, and has been 
awarded aid and attendance benefits.  Therefore, referral to 
address whether the Veteran is entitled to an increased 
evaluation in excess of 60 percent for lumbar disability on 
an extraschedular basis is moot.  38 C.F.R. § 3.321(b)(1).   

As the evidence is not in equipoise, the statutory provisions 
regarding resolution of reasonable doubt are not applicable 
to warrant a more favorable outcome.  38 U.S.C.A. § 5107(b).  
The appeal for an evaluation in excess of 40 percent prior to 
May 9, 2006 VA hospitalization is denied, but an increased 
evaluation from 40 percent to 60 percent, but no higher is 
warranted from May 18, 2006.  

2.  Claim for a rating in excess of 20 percent for cervical 
spine disability

As noted in the facts above, the Veteran has been examined 
several times during the pendency of this claim.  The 
examiner who conducted March 2003 VA examination objectively 
measured the Veteran's range of cervical motion.  The Veteran 
was able to flex the cervical spine to 50 degrees, and had 
extension to 20 degrees and right and left lateral flexion to 
30 degrees each, right rotation to 70 degrees, and left 
rotation to 60 degrees.  On VA examination conducted in 
August 2007, the Veteran's cervical flexion was limited to 20 
degrees, with extension to 10 degrees and left and right 
rotation to 45 degrees.  

The medical evidence makes it clear that it is difficult to 
obtain additional objective information about the Veteran's 
cervical range of motion, and additional attempts to examine 
the Veteran's cervical spine would be fruitless, since he is 
confined to bed.  

Although the Veteran's range of motion was limited prior to 
his May 2006 VA hospitalization was limited, he continued to 
be able to use his motorized scooter at the time of 
examination for aid and attendance conducted on April 17, 
2006.  The clinical evidence establishes that the Veteran was 
able to turn his neck sufficiently to guide the scooter and 
to transfer in and out of the scooter independently until he 
required hospitalization in May 2006.  Therefore, the Board 
finds that the clinical records establish that the Veteran 
retained cervical range of motion essentially as it was at 
the time of the March 2003 VA examination.  The Veteran's 
limitation of cervical spine motion to 50 degrees of 
extension warrants assignment of a 20 percent evaluation 
under either DC 5290 (as in effect prior to September 26, 
2003) or under DC 5237, the current version of the governing 
regulation.  

The Veteran's functional loss of use of the cervical spine 
beginning in May 2006 is essentially equivalent to favorable 
ankylosis or severe limitation of motion of the cervical 
spine.  Resolving in the Veteran's favor any reasonable doubt 
as to the extent of his cervical spine motion, the Board 
finds that a 30 percent evaluation is warranted for cervical 
disability from May 18, 2006.  A 30 percent evaluation is the 
maximum schedular evaluation assignable based on limitation 
of motion of the cervical spine or for favorable ankylosis of 
the cervical spine.  DC 5237; DC 5290 (as in effect prior to 
September 2003).

The Veteran does not meet any criterion for an evaluation in 
excess of 30 percent for cervical spine disability.  The 
Veteran retains cervical motion in all planes, so ankylosis 
is not present.  The Veteran has stated that low back pain, 
among other factors, confines him to bed.  The Veteran's own 
statements do not suggest that his incapacitation is due to 
episodes of cervical spine pain, although he does use a 
cervical collar to reduce neck pain.  There is no clinical 
evidence that cervical spine pain has resulted in 
incapacitating episodes.  In the absence of subjective or 
objective evidence that the Veteran is confined to bed rest 
due to cervical spine pain, an evaluation in excess of 30 
percent under DC 5243 is not warranted.

The Veteran is in receipt of a total evaluation for 
compensation purposes and an award of aid and attendance 
benefits.  Therefore, the Veteran is already receiving 
benfits on an extraschedular basis, and referral to address 
whether the Veteran is entitled to an increased evaluation 
for cervical spine disability on an extraschedular basis is 
moot.  38 C.F.R. § 3.321(b)(1); Floyd v. Brown, 9 Vet. App. 
88, 95 (1996).  

As the evidence is not in equipoise, the statutory provisions 
regarding resolution of reasonable doubt are not applicable 
to warrant a more favorable outcome.  38 U.S.C.A. § 5107(b).  
The appeal for an evaluation in excess of 20 percent prior to 
May 9, 2006, is denied, but an increased evaluation from 20 
percent to 30 percent from May 18, 2006 for cervical spine 
disability is granted.  

3.  Claim for a rating in excess of 10 percent for residuals, 
SFW, left leg 

The Veteran's service treatment records disclose that the 
Veteran sustained shell fragment wounds to the left thigh.  
However, no operative record or other record of the immediate 
post-operative treatment of the left thigh wounds is 
available.  A 1970 treatment notes reflect that the Veteran 
had left thigh pain which was aggravated by cold weather.  
June 1974 periodic examination reflects that the Veteran has 
multiple scars from fragment wounds on both lower extremities 
with partial absence of the left anteromedial thigh.  The 
examination report states that the Veteran had full range of 
motion.  A November 1974 consultation record reflects that 
the Veteran had hypersensitivity to cold in the left thigh.  
A November 1976 note reflects hat the Veteran had tight 
hamstrings.  

When service connection for SFW, left leg, was granted in 
1979, there was no VA examination which identified the muscle 
group affected by the SFW.  The 1979 rating decision states 
that retained metallic fragments were present, but does not 
indicate what muscle group or groups might have been affected 
by the retained metallic fragments.  Rather, the Veteran's 
left thigh disability was evaluated as 10 percent disabling 
under 38 C.F.R. § 4.118, DC 7805, the criteria used for 
evaluation of a tender and painful scar.  

On VA examination conducted in March 2003, the examiner 
concluded that the Veteran had muscle injury to MG XIV and MG 
XV, with the MG XV injury being more severe than the MG XIV 
injury.  However, the examiner did not state which muscle 
injury was manifested by partial absence of muscle substance.  
No examiner since that date has indicated which muscle groups 
in the left leg were injured by the SFW or the severity of 
such injury.

The Veteran's left thigh injury is currently evaluated as 10 
percent disabling under DC 5314.  That DC is used to evaluate 
injury to MG XIV, the muscles of the anterior thigh group, 
which govern extension of knee, simultaneous flexion of hip 
and flexion of knee, postural support of body, and 
synchronizing the hip and the knee.  MG XIV consists of the 
Sartorius, rectus femoris, vastus externus, vastus 
intermedius, vastus internus, and tensor vaginae femoris.  
Moderate disability of MG XIV warrants a 10 percent 
disability rating; moderately severe muscle disability 
warrants a 30 percent disability rating; severe muscle 
disability warrants a 40 percent disability rating.

Moderately severe disability is characterized by through and 
through or deep penetrating wound by high velocity missile of 
small size or large missile of low velocity, with debridement 
or with prolonged infection or with sloughing of soft parts, 
intermuscular cicatrization.  Severe disability of muscles is 
characterized by through and through or deep penetrating 
wound due to high velocity missile, or large or multiple low 
velocity missiles, or explosive effect of high velocity 
missile, or shattering bone fracture with extensive 
debridement or prolonged infection and sloughing of soft 
parts, intermuscular binding and cicatrization.  History and 
complaint characteristic of severe muscle injury is the same 
as that for moderately severe injury, in aggravated form.

The minimal clinical evidence of record establishes that the 
Veteran had a deep penetrating wound of the left thigh which 
required debridement and resulted in loss of muscle 
substance.  In the absence of evidence that the MG XIV injury 
was less than severe, an increased evaluation from 10 percent 
to 40 percent is warranted.  A 40 percent evaluation is the 
maximum schedular evaluation which may be assigned for MG XIV 
injury, so the preponderance of the evidence is against an 
evaluation in excess of 40 percent.
 
4.  Claim for a rating in excess of 10 percent for tinea 
cruris 
The Veteran's tinea cruris is evaluated under 38 C.F.R. 
§ 4.118, DC 7806.  As in effect when the Veteran submitted 
the 1998 claim for an increased evaluation for a skin 
disability, DC 7806 provided a 10 percent rating for eczema 
with exfoliation, exudation, or itching, if involving an 
exposed area or extensive area.  A 30 percent rating was 
warranted for eczema with constant exudation or itching, 
extensive lesions, or marked disfigurement.  A 50 percent 
rating was warranted if eczema was manifested by ulceration 
or extensive exfoliation or crusting, and systemic or nervous 
manifestations, or exceptionally repugnant. 

During the pendency of the Veteran's appeal, the criteria for 
evaluating disability due to eczema was revised, effective 
August 30, 2002.  Under the revised criteria, dermatitis or 
eczema that involves at least 5 percent, but less than 20 
percent, of the entire body, or at least 5 percent, but less 
than 20 percent, of exposed areas affected, or; intermittent 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs required for a total duration of less 
than six weeks during the past 12-month period, is rated 10 
percent disabling.  Dermatitis or eczema that involves 20 to 
40 percent of the entire body or 20 to 40 percent of exposed 
areas affected, or; systemic therapy such as corticosteroids 
or other immunosuppressive drugs required for a total 
duration of six weeks or more, but not constantly, during the 
past 12-month period, is rated 30 percent disabling.  
Dermatitis or eczema that involves more than 40 percent of 
the entire body or more than 40 percent of exposed areas 
affected, or; constant or near-constant systemic therapy such 
as corticosteroids or other immunosuppressive drugs required 
during the past 12-month period, is rated 60 percent 
disabling.  38 C.F.R. § 4.118.

The Veteran is entitled to evaluation under whichever 
criteria is most favorable, given the evidence of record, 
except that the revised standard cannot be applied prior to 
the effective date of the revision, August 2002.

In this case, an August 2007 VA examination reports 
establishes that no medication other than topical creams and 
ointments, such as hydrocortisone 2.5 percent, have been used 
to treat the Veteran's tinea cruris 2004.  The Veteran has 
not been treated with systemic therapy, and has no systemic 
symptoms of tinea cruris.  The Veteran also has erythematous 
patches in his groin folds, on his cheeks, eyebrows, ears, 
beard, scalp, and abdomen with while scaling.  The medical 
evidence establishes that the Veteran's skin disability of 
the groin and of the armpits is consistent with tinea cruris.  
There is no clinical evidence which establishes that tinea 
cruris is limited to the groin and armpits.  Therefore, for 
rating purposes, the Board assumes that the manifestations of 
flaking, itching skin which are part of the service-connected 
skin disability.  Even considering these areas as part of the 
service-connected tinea cruris, the affected part of the 
Veteran's body is estimated as 10 percent, and the exposed 
area is estimated as 30 percent.  The Veteran has no scarring 
or disfigurement as the result of service-connected tinea 
cruris.  

The August 2007 VA examination report also reflects that the 
Veteran has been treated for psoriasis since 1991, when skin 
eruptions first thought to be due to bacterial infection, 
were first manifested.  The evidence establishes that 
psoriasis was not present in 1979 when the Veteran sought 
service connection for a skin disorder, and the Veteran has 
not sought service connection for psoriasis.  Therefore, the 
symptomatic manifestations of psoriasis and the systemic 
medications used to treat psoriasis may not serve as a 
factual basis for evaluation of the service-connected tinea 
cruris.

During his 2007 hearing before the Board, the Veteran himself 
testified that his service-connected skin disability did not 
result in crusting, oozing, or open sores, although there was 
constantly scaly, itching skin.  The medical evidence 
establishes that the severity of the Veteran's tinea cruris 
has not changed since his 2007 Board testimony.  

The Veteran's testimony that he constantly has itching, 
scaling skin is credible, as the Veteran has provided similar 
statements for many years.  As the Veteran's itching is 
constant, he meets one criterion for a 30 percent evaluation 
under the criteria in effect when he submitted his claim in 
1998.  As the medical examiners have estimated that 30 
percent of the exposed area of the Veteran's body is 
affected, he meets one criterion for a 30 percent evaluation 
under the revised criteria.

The Veteran does not meet any criterion for an evaluation in 
excess of 30 percent for tinea cruris under any applicable 
version of the criteria.  The Veteran does not have skin 
ulcerations or crusting.  The medical evidence establishes 
that there are no systemic or nervous manifestations of tinea 
cruris, and there is no evidence that tinea cruris renders 
the Veteran's appearance exceptionally repugnant.  

The medical evidence establishes that less that 40 percent of 
the Veteran's entire body and less than 40 percent of the 
exposed areas of the body are affected.  The Board also finds 
that the Veteran's testimony and the medical evidence that he 
has flaking of the skin on several areas establishes that the 
areas described are less than required for "extensive" 
involvement which would warrant a 50 percent evaluation.  The 
Veteran requires only topical treatment of tinea cruris, and 
has not required constant or near-constant systemic therapy 
such as corticosteroids or other immunosuppressive drugs.  
Therefore, no criterion for an evaluation in excess of 30 
percent has been met.

The preponderance of the evidence is against an evaluation in 
excess of 30 percent.  As the evidence is not in equipoise, 
an evaluation in excess of 30 percent for skin disability is 
not warranted.


ORDER

The appeal for an increased evaluation in excess of 40 
percent for lumbosacral strain is denied prior to May 9, 
2006, but an increased evaluation from 40 percent to 60 
percent is granted from May 18, 2009, subject to law and 
regulations governing the effective date of an award of 
monetary compensation; the appeal is granted to this extent 
only.  

The appeal for an increased evaluation in excess of 20 
percent for cervical spine disability is denied prior to May 
9, 2006, but an increased evaluation from 20 percent to 30 
percent is granted from May 18, 2009, subject to law and 
regulations governing the effective date of an award of 
monetary compensation; the appeal is granted to this extent 
only.  

An increased evaluation from 10 percent to 40 percent for 
residuals, SFW, left leg, MG XIV, with retained foreign body 
and causalgia, is granted, subject to law and regulations 
governing the effective date of an award of monetary 
compensation; the appeal is granted to this extent only.  

An increased evaluation from 10 percent to 30 percent for 
tinea cruris is granted, subject to law and regulations 
governing the effective date of an award of monetary 
compensation; the appeal is granted to this extent only. 


REMAND

The Veteran's left leg SFW disability is evaluated under 
38 C.F.R. § 4.73, DC 5314, which provides the criteria for 
evaluating MG XIV, the anterior thigh muscle group.  As noted 
in the Introduction, above, the report of VA examination 
conducted in March 2003 discloses that at least two muscle 
groups (muscle groups XIV and XV) above the left knee were 
affected by the service-connected SFW, and discloses that 
there are multiple metallic fragments in the soft tissue of 
the leg and knee over the left tibia and left fibula, below 
the left knee.  The Veteran is entitled to compliance with 
the October 2001 Remand, which requires development of the 
medical evidence as to the nature and severity of the 
Veteran's SFW residuals, including adjudication of evaluation 
in light of the medical evidence obtained.  Stegall, 11 Vet. 
App. at 268; see also Esteban v. Brown, 6 Vet. App. 259 
(1994) (manifestations of disability are to be rated 
separately under 38 C.F.R. § 4.25, unless they constituted 
the "same disability" or the "same manifestation" under 
38 C.F.R. § 4.14).  

The Veteran was noted to have scars due to SFWs.  The agency 
of original jurisdiction should consider separate evaluation 
for scarring, except to the extent that scarring is 
encompassed in an evaluation for muscle group injury. 

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded VA 
examination of scars and muscles of the left 
leg, both above the knee and below the knee as 
necessary to identify each residual of a SFW 
injury.  The Veteran's claims file(s) must be 
made available to, and reviewed by, the 
examiner, including evidence obtained on 
Remand. The examiner should review the service 
treatment records, post-service medical 
records, and the Veteran's testimony.

The examiner should identify each muscle group 
affected by a shell fragment.  If a fragment 
may have entered one muscle and exited through 
a different muscle, the examiner should 
identify each muscle and state whether there 
was a penetrating wound(s) or a through-and-
through wound.  The examiner should describe 
the tissue in which the fragment is located, 
that is, whether the fragment is in a muscle, 
an organ, or in fascia or other tissue, and 
should state whether that fragment damaged any 
muscle or muscle group in the trajectory to 
the fragment's current location.  The examiner 
should separately identify each muscle in the 
left upper or left lower leg affected by a 
retained fragment.  Each scar related to a 
shell fragment wound should be evaluated, and 
each symptomatic scar should be separately 
described.  

If any nerve in the left leg, either above the 
knee or below the knee, was injured, the 
appropriate examiner should identify the nerve 
injury and identify the function of the 
injured nerve.

2.  Readjudicate the claim for an increased 
evaluation for residuals SFWs, left leg, with 
retained foreign bodies, to include a claim 
for a separate, compensable evaluation for 
scars above the left knee or below the left 
knee and for injury to muscles other than 
Muscle Group (MG) XIV.  If any decision 
remains adverse to the Veteran, provide the 
Veteran and his representative with a 
supplemental statement of the case and an 
opportunity to respond.  Thereafter, return 
the case to the Board as appropriate.

The Appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_____________________________	
	____________________________
      S. L. KENNEDY				STEVEN L. COHN
	     Veterans Law Judge			       Veterans Law 
Judge  
           Board of Veterans' Appeals 		Board of Veterans' 
Appeals




____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


